EXHIBIT 10.1  [form10-q.htm]
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AGREEMENT made effective the __ day of __ , 2012 (the “Effective Date”)
 
BETWEEN:
 
FLINT ENERGY SERVICES LTD.,
 
a body corporate incorporated under the laws of Alberta
 
(the “Corporation”)
 
- and -
 
WAYNE SHAW,
 
an individual residing in Calgary, Alberta
 
(the “Executive”)
 
(each, a “Party” and collectively, the “Parties”)
 
RECITALS:
 
A.
The Executive is employed by the Corporation.

 
B.
Commencing on the Effective Date, the Parties wish to enter into this Agreement
to govern the future terms and conditions of the Executive’s employment with the
Corporation.

 
NOW, THEREFORE, for good and valuable consideration, including the terms,
conditions and covenants hereinafter set forth, the sufficiency of which is
hereby acknowledged by the Parties, the Corporation and the Executive agree as
follows:
 
1.  
DEFINITIONS

 
1.1  
In this Agreement, the following terms shall have the following meanings:

 
(a)  
“Agreement” means this Executive Employment Agreement;

 
(b)  
“Act” means the Business Corporations Act (Alberta);

 
(c)  
“Affiliated” has the meaning set forth in the Act, and “Affiliate” means one of
two or more Affiliated bodies corporate, including any subsidiary, parent,
division, affiliate, predecessor or successor of the Corporation as at the date
in question;

 
(d)  
“Base Salary” has the meaning set forth in Section 5.2 of this Agreement;

 
(e)  
“Benefits” has the meaning set forth in Section 7.1 of this Agreement;

 
(f)  
“Board” means the Board of Directors of the Corporation;

 
(g)  
“Bonus Payment” has the meaning set forth in Section 6.2 of this Agreement;

 

 
i

--------------------------------------------------------------------------------

 

(h)  
“Business” means the business carried on by the Corporation or any of its
Affiliates at the time in question, including the provision of midstream
production services to the oil and gas industry and various other industries,
which midstream production services include oil and gas production services,
facility infrastructure, fabrication and installation services, oil and gas
transportation systems installation services, safety services and all related or
ancillary services;

 
(i)  
“Business Day” means any day other than a Saturday, a Sunday or a day that is a
statutory holiday in Alberta;

 
(j)  
“Cause” has the meaning set forth in Section 11.1 of this Agreement;

 
(k)  
“Company Property” includes all equipment, automobiles, credit cards, keys,
books, literature, reports, materials, tools, devices, records, files, data,
tapes, computer programs, diskettes, manuals, software, communications, letters,
proposals, memoranda, lists, drawings, blueprints, correspondence,
specifications and any other documents and property belonging to the Corporation
or any of its Affiliates;

 
(l)  
“Confidential Information” has the meaning set forth in Section 13.1 of this
Agreement;

 
(m)  
“Discretion” means sole, absolute and unfettered discretion and, when used in
reference to the giving of consent, means that the consent may be arbitrarily
and unreasonably withheld, conditioned or delayed;

 
(n)  
“Effective Date” means the date of this Agreement;

 
(o)  
“Executive Group” has the meaning set forth in Section 18.1 of this Agreement;

 
(p)  
“Executive’s Notice Period” has the meaning set forth in Section 11.5 of this
Agreement;

 
(q)  
“Good Reason” means, without the Executive’s prior written consent, a reduction
in the Base Salary by the Corporation which is not cured by the Corporation
within 10 Business Days of the Executive providing written notice to the
Corporation of such Good Reason, such written notice to be provided by the
Executive to the Corporation within 5 Business Days of the occurrence of the
event constituting Good Reason.  If the Executive fails to deliver such notice
within such time, there will be no Good Reason;

 
(r)  
“Intellectual Property” has the meaning set forth in Section 14.1 of this
Agreement;

 
(s)  
“Non-Competition Period” has the meaning set forth in Section 16.1 of this
Agreement;

 
(t)  
“Notice” has the meaning set forth in Section 20.1 of this Agreement;

 

 
ii

--------------------------------------------------------------------------------

 

(u)  
“Party” means either of the Corporation or the Executive and “Parties” means
both of them;

 
(v)  
“Policies” means the policies, procedures and rules established by the
Corporation from time to time;

 
(w)  
“Prior Materials” has the meaning set forth in Section 14.4 of this Agreement;

 
(x)  
“Said Sections” has the meaning set forth in Section 18.1 of this Agreement;

 
(y)  
“Separation Package” has the meaning set forth in Section 11.2 of this
Agreement;

 
(z)  
“Term” has the meaning set forth in Section 3.1 of this Agreement; and

 
(aa)  
“Termination Date” means the last day worked by the Executive hereunder.

 
2.  
EMPLOYMENT OF EXECUTIVE

 
2.1  
The Corporation hereby employs the Executive as its Division Chief Operating
Officer on the terms and conditions set forth herein, and the Executive hereby
accepts such employment on such terms and conditions. The relationship between
the parties is that of employer and employee.

 
3.  
TERM OF AGREEMENT

 
3.1  
This Agreement and the Executive’s employment hereunder shall come into effect
on the Effective Date and shall thereafter continue in force indefinitely unless
earlier terminated by the Corporation or the Executive as provided for elsewhere
herein (the “Term”).

 
4.  
DUTIES OF EXECUTIVE

 
4.1  
The Executive acknowledges and agrees that the effective performance of his
employment duties requires the highest level of integrity and the Corporation’s
complete confidence in the Executive’s relationship with other employees of the
Corporation and all of its Affiliates and with all persons dealt with by the
Executive in the course of his employment hereunder. The Executive shall at all
times conduct himself in a professional, businesslike manner.  The Executive is
a fiduciary of the Corporation.

 
4.2  
The Executive shall, during the Term:

 
(a)  
report to the Division President or his designate and act consistently with the
directions and Policies established from time to time by the Board;

 
(b)  
perform the duties and responsibilities of Division Chief Operating Officer,
including all those duties and responsibilities customarily performed by persons
holding the same or equivalent positions in corporations of a size similar to
that of the Corporation, in businesses similar to the Business, in Canada or the
United States, as well as such other related duties and responsibilities as may
be assigned to the Executive by the Division President or his designate from
time to time, acting reasonably, provided such other related duties and
responsibilities are consistent with the Executive’s duties as Division Chief
Operating Officer;

 

 
iii

--------------------------------------------------------------------------------

 

(c)  
accept such other or further office or offices to which the Executive may be
elected or appointed by the Board (including to an Affiliate of the Corporation)
in addition to that of Division Chief Operating Officer of the Corporation,
provided the duties and responsibilities associated with such office or offices
shall be consistent with the duties provided for in Section 4.2(b);

 
(d)  
devote the whole of his working time, attention, efforts and skill to the
performance of his employment duties and responsibilities as set forth herein,
and truly and faithfully serve the best interests of the Corporation (or an
Affiliate of the Corporation, as the case may be) at all times. In particular,
but without limiting the generality of the foregoing, the Executive shall not
engage in any personal activities or any employment, consulting work, trade or
other business activity on his own account or on behalf of any other person, nor
shall he invest in or be a shareholder of any other business or person that
directly or indirectly competes, conflicts or interferes with the Business or
the performance of the Executive’s duties under this Agreement in any way.
Notwithstanding the foregoing, it shall not be a violation of this Section
4.2(d) for the Executive to have other business interests that do not directly
or indirectly conflict with the Corporation’s affairs or the Executive’s ability
to fulfill his duties to the Corporation hereunder (the Executive agreeing to
bring to the attention of the Board any potential conflicts of interest), or for
the Executive to engage in a voluntary activity or other public service that
does not interfere with the Executive’s duties under this Agreement;

 
(e)  
perform the Executive’s duties primarily from the Corporation’s offices in
Calgary, Alberta, or such other geographic location in Canada or the United
States as the Corporation and the Executive may agree, both acting reasonably,
subject to the Corporation providing the Executive with reasonable advance
notice of the relocation, taking into consideration the Executive’s personal
circumstances, and further subject to the Corporation paying all reasonable
relocation expenses of the Executive and making such adjustments to the Base
Salary and Benefits as the Corporation determines, acting reasonably, are
required so as to allow the Executive to maintain his standard of living
following the relocation; and

 
(f)  
conform to all lawful instructions and directions given to him by the Division
President or his designate, and comply with and carry out the Policies, existing
as at the Effective Date, and as may be modified or added to from time to time,
provided that any modified or additional Policies do not materially alter the
rights and obligations under this Agreement.

 
4.3  
The Executive acknowledges and agrees that his hours of work will vary and may
be irregular and will be those hours required to meet the objectives of his
employment hereunder. The Executive agrees, therefore, to work over the hours
defined in applicable employment or labour standards legislation.

 
5.  
BASE SALARY AND REIMBURSABLE EXPENSES

 

 
iv

--------------------------------------------------------------------------------

 

5.1  
As compensation for the services to be rendered by the Executive hereunder and
in consideration for the covenants provided by the Executive hereunder, the
Corporation hereby agrees to provide the remuneration and benefits set forth
herein.

 
5.2  
The Corporation shall, during the Term, pay the Executive a salary of
$375,000.00 per annum, which amount will be reviewed by the Board from time to
time and may be increased (but not decreased) in its Discretion (the “Base
Salary”). The Base Salary, less required statutory deductions, shall be payable
in equal semi-monthly installments in arrears on the 15th and the last day of
each calendar month.

 
5.3  
The Corporation shall reimburse the Executive for all reasonable out-of-pocket
expenses necessarily and actually incurred in the performance of his employment
duties hereunder, in accordance with the Policies. Subject to the Policies, all
reimbursement of expenses shall be conditional on the Executive submitting to
the Corporation an itemized written account and all required vouchers, bills and
receipts within a reasonable period of time after the expenses have been
incurred, and the Corporation approving the expenses in accordance with the
Policies.

 
5.4  
The Corporation shall be entitled to withhold and remit to the appropriate
taxing authorities any amounts required by law to be withheld from payments made
to the Executive. The Corporation shall also be entitled to deduct and set-off
from any payment due to the Executive at any time amounts owed to the
Corporation by the Executive and the Executive consents to such deductions or
set-offs.

 
6.  
BONUS PAYMENT

 
6.1  
The Corporation has established an incentive compensation program.

 
6.2  
The Executive shall be entitled to receive an annual bonus payment (the “Bonus
Payment”) calculated in accordance with the terms and conditions of the
Corporation’s incentive compensation program, as amended from time to time in
the Corporation’s Discretion, with a target of 70% of Base Salary.

 
7.  
BENEFITS

 
7.1  
The Executive shall be eligible to participate in the benefit plans of the
Corporation as they exist from time to time (the “Benefits”), in accordance with
the terms of such Benefits. The Executive acknowledges and agrees that,
notwithstanding anything else herein, the Corporation may reasonably revise the
terms of the Benefits.

 
7.2  
The Executive shall be entitled to receive a car allowance of $950 per month,
which amount will be reviewed by the Board from time to time and may be
increased in its Discretion.

 


 


 

 
v

--------------------------------------------------------------------------------

 

8.  
VACATION

 
8.1  
The Executive shall be entitled to paid vacation of 30 days per year, prorated
for partial years, which shall, subject to section 8.2, be taken in such a
manner and at such times as the Executive and the Corporation agree, both acting
reasonably.

 
8.2  
Vacation entitlement shall be calculated by reference to the calendar year. If
at the end of any calendar year the Executive has taken less vacation than the
entitlement for that year, the Executive may carry a maximum of 10 days of such
balance (the remainder being forever forfeited) to the following calendar year,
provided such carried forward vacation entitlement must be used in such
following year or forever forfeited; provided, however, that in no event shall
the Executive receive less than his minimum statutory vacation entitlement under
applicable employment standards legislation.

 
9.  
TAXES

 
9.1  
The Executive is responsible for the payment of all personal taxes on the Base
Salary, Bonus Payments and Benefits.

 
10.  
ILLNESS AND OTHER CONDITIONS

 
10.1  
If, in the opinion of the Corporation, acting reasonably, the Executive becomes
unable to perform his duties or functions under this Agreement due to illness or
disability, the Corporation may appoint another person or persons to undertake
such performance on an interim basis on such terms as the Corporation
determines, acting in its Discretion and subject to applicable law.

 
10.2  
Where the Executive is unable to perform the duties hereunder as a result of the
illness or disability of the Executive for not more than 119 consecutive days
(subject to Section 10.3), the Corporation shall continue to pay the Base
Salary, Bonus Payment and the Benefits. If the Executive is unable to perform
the duties hereunder as a result of the illness or disability of the Executive
for more than 119 consecutive days (subject to Section 10.3), the Corporation
shall not be required to pay the Base Salary, Bonus Payment or Benefits
commencing on the 120th day for so long as the Executive is unable to perform
the duties hereunder, but this Agreement shall, subject always to Section 11.4,
continue in effect and the Executive may, if he is entitled pursuant to the
Benefits, apply for short-term or long-term disability benefits.

 
10.3  
If the Executive becomes ill or disabled, then ceases to be ill or disabled
before 119 consecutive days have passed, and then becomes disabled again within
three (3) weeks due to the same or related illness or injury (as determined in
accordance with the long-term disability insurance policy), the period of 119
consecutive days set out in Section 10.2 shall be extended by the number of days
during which the Executive ceased to be ill or disabled, and the period of less
than three (3) weeks during which the Executive ceased to be ill or disabled
shall not be counted when determining the number of consecutive days of illness
or disability.

 


 

 
vi

--------------------------------------------------------------------------------

 

11.  
TERMINATION

 
11.1  
The Corporation may terminate this Agreement and the Executive’s employment
hereunder at any time, without notice, pay in lieu of notice or any form of
severance or termination pay, whether under this Agreement, statute, common law
or otherwise, for Cause. “Cause” means any reason that would entitle the
Corporation to terminate the Executive’s employment without notice or payment in
lieu of notice at common law or under the provisions of any applicable law or
regulation.

 
11.2  
The Corporation may terminate this Agreement and the Executive’s employment
hereunder at any time and for any reason, without Cause, on written notice to
the Executive, in which case the Corporation shall, subject to Section 11.7, pay
to the Executive a separation package (the “Separation Package”), in a lump sum,
equal to 12 months of Base Salary, less required statutory deductions, such
Separation Package to be payable forthwith upon termination without any
requirement or deduction for mitigation, or as otherwise requested by the
Executive so as to maximize any reduction in income tax payable thereon as
permitted by the Income Tax Act (Canada) and agreed to by the Corporation, both
the Executive and the Corporation acting reasonably.

 
11.3  
The Executive acknowledges and agrees that the making of payment pursuant to
Section 11.2 shall not prevent the Corporation from alleging Cause for
termination.

 
11.4  
If the Executive suffers a mental or physical disability resulting in the
Executive

 
(a)  
being unable to substantially fulfill his employment obligations hereunder for
119 consecutive days or for 135 days (whether consecutive or not) in any
consecutive 24-month period; or

 
(b)  
being declared by a court of competent jurisdiction to be mentally incompetent
or incapable of managing his affairs,

 
the Corporation may terminate this Agreement and the Executive’s employment
hereunder by providing at least 30 days’ prior written notice to the Executive,
following which the Corporation shall have no further obligation to the
Executive, except that the Executive shall continue to be entitled to such
insurance benefits as may be provided under any short term or long term
disability insurance plan, and to any benefit or entitlement arising from any
pension plan of the Corporation (subject always to the terms of such plans).
 
11.5  
The Executive may terminate this Agreement and his employment hereunder by
providing 90 days’ prior written notice to the Corporation (the “Executive’s
Notice Period”). The Executive acknowledges and agrees that the Corporation may,
in its Discretion, waive all or any part of the Executive’s Notice Period and
thereby terminate the Executive’s employment hereunder at any time during the
Executive’s Notice Period by paying the Executive a lump sum equivalent to the
Base Salary to which the Executive is then entitled prorated for the balance of
the Executive’s Notice Period that remains outstanding as at the date on which
the Corporation so exercises such waiver, subject to applicable law. For greater
certainty, the Executive acknowledges and agrees that if the Corporation so
exercises such waiver, the period for which the Corporation will be obligated to
provide the said lump sum payment shall not exceed the outstanding balance of
the Executive’s Notice Period, regardless of whether the Executive voluntarily
elects to provide the Corporation with a period of notice longer than the
Executive’s Notice Period.

 

 
vii

--------------------------------------------------------------------------------

 

11.6  
Notwithstanding Section 11.5, the Executive may resign his employment hereunder
immediately for Good Reason, in which case the Executive shall be entitled to
the Separation Package, subject to Section 11.7.

 
11.7  
Payment of the Separation Package set forth in Section 11.2:

 
(a)  
shall represent full and final settlement of any and all claims of the Executive
against the Corporation and all of the Affiliates of the Corporation arising out
of or in any way connected to the Executive’s employment hereunder and the
termination of such employment, whether such claims arise at law (including
under employment standards legislation and in respect of the common law
regarding wrongful termination), in equity or otherwise, provided that if the
minimum statutory requirements as at the Termination Date provide for any right
or benefit in excess of that provided for in such Section 11.2, such statutory
requirements will replace the payments set forth in such Section 11.2; and

 
(b)  
shall be subject to:

 
(i)  
the Executive having executed a release and indemnity in favour of the
Corporation and all of the Affiliates of the Corporation, in a form acceptable
to the Corporation and the Executive, both acting reasonably;

 
(ii)  
the Executive having complied with his obligations pursuant to Sections 13.8,
14.7 and 15.1, including having executed the statutory declarations required
pursuant to such Sections, each in a form acceptable to the Corporation, acting
reasonably;

 
(iii)  
the Executive having tendered his resignation from all positions he may hold as
officer or director of the Corporation and any Affiliate of the Corporation; and

 
(iv)  
the Corporation making all withholdings required by law.

 
11.8  
This Agreement and the Executive’s employment hereunder shall automatically
terminate on the death of the Executive.

 
12.           EFFECT OF TERMINATION
 
12.1  
Notwithstanding any other term or provision of this Agreement, the Executive
shall, on termination of his employment hereunder for any reason:

 
(a)  
be paid the Base Salary and Benefits earned up to and including the Termination.
Date, and be reimbursed for expenses incurred prior to the Termination Date
pursuant to Section 5.3, all in accordance with this Agreement; and

 
(b)  
immediately resign all offices held (including directorships) in the Corporation
and any Affiliate of the Corporation, failing which the Corporation is hereby
irrevocably authorized to appoint some person in the Executive’s name and on his
behalf to sign any documents and do any things necessary to give effect to the
foregoing.

 

 
viii

--------------------------------------------------------------------------------

 

12.2  
The Parties agree that because there can be no exact measure of the damages that
would be suffered by the Executive as a result of the Corporation terminating
the Executive’s employment hereunder, the Separation Package provided for in
Section 11.2 shall be deemed to constitute liquidated damages and not a penalty.

 
12.3  
The Executive shall, if requested by the Corporation, reasonably cooperate in
and assist with the transfer of his duties and responsibilities to a replacement
on the termination of his employment hereunder.

 
12.4  
Except as otherwise expressly provided for herein, all Benefits, plans and
insurance coverages shall cease effective on the Termination Date.

 
13.  
CONFIDENTIAL INFORMATION

 
13.1  
“Confidential Information” means all information relating to the Business, in
whatever form or medium, disclosed directly or indirectly by the Corporation or
an Affiliate of the Corporation to the Executive or otherwise acquired by the
Executive in the course of his employment with the Corporation other than
information that (a)  the Corporation advises in writing is not considered
Confidential Information; (b) at the time of disclosure is in the public domain
through no fault of the Executive; or (c) the Executive can prove was in his
possession at the time of disclosure and was not acquired directly or indirectly
from the Corporation or an Affiliate of the Corporation or from any third party
under any confidentiality obligation to the Corporation or an Affiliate of the
Corporation. Without limiting the generality of the foregoing, subject to any
disclosure requirements of any regulatory authority having jurisdiction, the
terms of this Agreement (but not the fact of its existence) shall be considered
Confidential Information and are proprietary and confidential to the
Corporation. The Executive may disclose the terms of this Agreement to his
spouse, provided his spouse agrees to maintain the confidentiality of the terms
of this Agreement in the manner required by this Section 13.1.

 
13.2  
The Executive acknowledges and agrees that all Confidential Information
disclosed to him will be so disclosed exclusively for the purpose of permitting
him to carry out his employment duties hereunder; that the Executive shall
acquire no right, title or interest in any of the Confidential Information by
virtue of such disclosure; and that all Confidential Information is and shall
remain the exclusive property of the Corporation or an Affiliate of the
Corporation, as the case may be.

 
13.3  
The Executive shall use the Confidential Information only to carry out his
employment duties hereunder, and may disclose the Confidential Information only:

 
(a)  
to those persons who need to know the Confidential Information and who agree to
keep confidential the Confidential Information on terms substantially the same
as are set forth in this Article 13;

 
(b)  
to his legal advisors, provided such advisors agree to maintain the
confidentiality of the Confidential Information in the manner required by this
Article; and

 

 
ix

--------------------------------------------------------------------------------

 

(c)  
as required to be disclosed under applicable law, securities exchange rules or
policies of regulatory authorities having jurisdiction, as advised by the
Corporation’s legal advisors, provided that, in such instance, the disclosure
shall be subject to Section 13.6.

 
13.4  
Except as hereinbefore provided, the Executive shall ensure the Confidential
Information is not disclosed by the Executive to any person without the prior
written consent of the Corporation, acting reasonably.

 
13.5  
The Executive’s efforts to prevent disclosure of the Confidential Information
shall in no event be less than those he would be reasonably expected to take to
prevent disclosure of his own confidential information of like significance.

 
13.6  
If the Executive is required to disclose the Confidential Information or any
part thereof as provided for in Section 13.3(c), he shall notify the Corporation
promptly on being made aware of the requirement and, in any event, prior to
disclosure, so the Corporation may seek such protective order or other remedy as
it deems appropriate, acting in its Discretion. If a protective order or other
appropriate remedy is obtained, the Executive will disclose the Confidential
Information only as required by such protective order or remedy. If no
protective order or other appropriate remedy is obtained, the Executive shall
disclose only that portion of the Confidential Information that he is advised by
the Corporation’s legal advisors is legally required to be disclosed, and shall
exercise all reasonable efforts to obtain reliable assurances that confidential
treatment will be accorded the Confidential Information so disclosed.

 
13.7  
The Executive shall advise the Corporation forthwith of any unauthorized
disclosure or use of any Confidential Information of which he becomes aware.

 
13.8  
Forthwith on the termination of this Agreement for any reason, the Executive
shall return the Confidential Information to the Corporation and erase or
otherwise destroy all copies of the Confidential Information in his possession
or within his power or control. The Executive shall, at the time of the return
of the Confidential Information, provide the Corporation with a statutory
declaration attesting he has complied with the foregoing requirements.

 
14.  
INTELLECTUAL PROPERTY

 
14.1  
“Intellectual Property” means all intellectual property conceived, originated or
prepared by the Executive in the course of his employment with the Corporation
and for a reasonable period of time thereafter, whether in tangible or
intangible form, and all copies thereof; in any form whatsoever, and all rights,
title and interest therein and thereto developed, acquired, or of which
knowledge is acquired by the Executive, either alone or in conjunction with any
other person (including the Corporation and any one or more Affiliates of the
Corporation), in connection with, or in any way related to, the course of his
employment hereunder.

 
14.2  
Nothing contained herein expressly or impliedly grants to the Executive any
right, title or license in any of the Intellectual Property other than that
necessary, on a temporary basis, for him to carry out his employment duties
hereunder. The Corporation is and shall be and remain the sole owner of the
Intellectual Property, holding all rights, title and interest therein and
thereto. To the extent the Executive holds or obtains any rights, title or
interest in or to the Intellectual Property, the Executive hereby irrevocably
assigns such to the Corporation. The Executive hereby waives all moral rights in
any copyright works authored or co-authored by the Executive that are produced
in the course of his employment hereunder.

 

 
x

--------------------------------------------------------------------------------

 

14.3  
The filing and prosecution of all patent, industrial design, trade mark,
copyright and other like applications arising in connection with the
Intellectual Property shall be solely under the control and at the expense of
the Corporation, and all such applications, as well as all registrations
resulting therefrom, shall be solely and exclusively the property of the
Corporation. The Executive shall provide, both during the Term and for a
reasonable period of time thereafter, all necessary information, materials and
assistance to enable the Corporation to proceed with the filing and prosecution
of such applications. Without restricting the generality of the foregoing, the
Executive shall execute all documents required to effect the legal and
beneficial transfer of the Intellectual Property to the Corporation, and to
waive any and all moral rights therein and thereto.

 
14.4  
Nothing in this Agreement affects the ownership of specific materials, data,
specifications, methods and software of the Executive that existed prior to the
execution of the Original Agreement and that are used by the Executive in the
course of his employment hereunder (“Prior Materials”), provided the Prior
Materials are clearly and specifically identified as such prior to or concurrent
with the execution of this Agreement. The Corporation shall have a royalty free,
fully paid-up, world wide, perpetual, irrevocable, unrestricted, non-exclusive
right and license to use any Prior Materials during the Term.

 
14.5  
The Executive shall promptly give notice to the Corporation of any Intellectual
Property in connection with which a suit for infringement could reasonably be
brought. Following the giving of such notice to the Corporation, the Executive
shall not use any such Intellectual Property without the prior written consent
of the Corporation, acting in its Discretion.

 
14.6  
The Executive shall not attack, nor shall he directly or indirectly assist any
other person in attacking, the validity of any of the Intellectual Property. The
Executive shall assist the Corporation in all intellectual property proceedings
and litigation, whether before tribunals, boards, judicial authorities or
courts.

 
14.7  
Forthwith on the termination of this Agreement for any reason, the Executive
shall return the Intellectual Property to the Corporation and erase or otherwise
destroy all copies of the Intellectual Property in his possession or within his
power or control. The Executive shall, at the time of the return of the
Intellectual Property, provide the Corporation with a statutory declaration
attesting that he has complied with the foregoing requirements.

 
15.  
COMPANY PROPERTY

 
15.1  
The Executive acknowledges and agrees that he may already be in possession of or
may in the future acquire Company Property pursuant to his employment with the
Corporation, and that the Company Property is and shall remain the sole and
exclusive property of the Corporation or an Affiliate of the Corporation, as the
case may be. On the termination of this Agreement for any reason, the Executive
shall promptly return to the Corporation or the Affiliate of the Corporation, as
the case may be, in good condition, all Company Property and all copies or
reproductions thereof that have come into the Executive’s possession or control.
The Executive shall, at the time of return of the Company Property, provide the
Corporation with a statutory declaration attesting that he has complied with the
foregoing requirements.

 

 
xi

--------------------------------------------------------------------------------

 

16.  
NON-COMPETITION

 
16.1  
The Executive acknowledges and agrees that in performing the duties and
responsibilities of his employment hereunder, he shall occupy a position of high
fiduciary trust and confidence, pursuant to which he shall develop and acquire
wide experience and knowledge with respect to all aspects of the Business and
the manner in which such is conducted. It is the express intent and agreement of
the Executive and the Corporation that such experience and knowledge shall be
used solely and exclusively in furtherance of the Business and not in any manner
detrimental to the Corporation or any Affiliate of the Corporation. The
Executive agrees, therefore, that for as long as he is employed hereunder and
for a period of one year following the termination of this Agreement and the
Executive’s employment for whatever reason (the “Non-Competition Period”), he
shall not be engaged in, either directly or indirectly, in any manner, including
as officer, director, shareholder, owner, partner, member, joint venturer,
employee, independent contractor, consultant, advisor or sales representative,
any practice, business or enterprise that competes, directly or indirectly, with
the Business in any jurisdiction in which the Business is conducted or proposed
to be conducted as at the Termination Date.

 
17.  
NON-DISCLOSURE AND NON-SOLICITATION

 
17.1  
The Executive acknowledges and agrees that for as long as he is employed
hereunder, he shall not solicit, initiate or encourage proposals or offers from,
or provide information concerning the Corporation or any Affiliate of the
Corporation to, any person in connection with or relating to any acquisition of
all or any material part of the Corporation’s or any Affiliate’s assets or
issued and outstanding shares, or any amalgamation, merger, arrangement,
take-over bid, reorganization, re-capitalization, liquidation, winding-up or
other business combination or similar transaction involving the Corporation or
any Affiliate of the Corporation, without in each case obtaining the prior
written consent of the Board, except that this provision shall not apply to the
sale by the Executive of any shares of the Corporation owned by him.

 
17.2  
The Executive acknowledges and agrees that he will acquire Confidential
Information and other sensitive information pursuant to his employment hereunder
that would cause irreparable harm to the Corporation or the Affiliates of the
Corporation if disclosed to a competitor or used for competitive purposes.
Accordingly, the Executive agrees that neither he nor any employee or agent of
the Executive shall, during the Term and for a period of two years from the
Termination Date, in any jurisdiction in which the Corporation carries on the
Business as at the Termination Date:

 
(a)  
solicit, entice or attempt to solicit or entice, either directly or indirectly,
any customer or prospective customer of the Corporation or any one or more of
the Affiliates of the Corporation as at the Termination Date or within the
24-month period prior thereto to become a customer of any business or enterprise
that competes with the Business; or

 
(b)  
solicit, entice, or attempt to solicit or entice, either directly or indirectly,
any employee or contractor of the Corporation or any Affiliate of the
Corporation as at the Termination Date to become employed or retained by or
connected with any other business or enterprise.

 

 
xii

--------------------------------------------------------------------------------

 

18.  
REMEDIES

 
18.1  
The Executive acknowledges and agrees that the Corporation and the Affiliates of
the Corporation will suffer irreparable harm if the Executive breaches any of
his obligations under Articles  13, 14, 15, 16 and 17 (the “Said Sections”), and
that monetary damages would be impossible to quantify and, in any event,
inadequate to compensate the Corporation and the Affiliates of the Corporation
for such a breach. Accordingly, the Executive agrees that, in the event of a
breach or a threatened breach by the Executive, or by any or all of his
partners, employees, servants, agents, representatives or other persons directly
or indirectly acting for, on behalf of, or with, the Executive (individually and
collectively, the “Executive Group”), of any of the provisions of the Said
Sections, the Corporation and the Affiliates of the Corporation shall be
entitled to obtain, in addition to any other rights, remedies or damages
available to them at law, in equity or otherwise, an interim, interlocutory
and/or permanent injunction and/or specific performance, without having to prove
actual damages or post bond, in order to prevent or restrain such breach or
threatened breach by the Executive Group.

 
18.2  
The Executive acknowledges and agrees that:

 
(a)  
the obligations set forth in the Said Sections do not in any way mitigate or
reduce the fiduciary or common law obligations of the Executive to the
Corporation with respect to the Confidential Information, the Intellectual
Property, the Company Property, non-competition, non-disclosure or
non-solicitation;

 
(b)  
all restrictions contained in the Said Sections are reasonable and valid; and

 
(c)  
if, notwithstanding Section 18.2(b), a court of competent jurisdiction finally
determines that the temporal or geographical scope of any one or more of the
restrictions set forth in the Said Sections is unreasonable, the restrictions
set forth in the Said Sections shall be reduced as to term or geographical scope
or both or otherwise to the extent determined by the Corporation, in its
Discretion, so that the Said Sections are enforceable at law, with the
unenforceable portion of the Said Sections being deemed to be severed from the
balance of the Said Sections.

 
18.3  
Notwithstanding anything else herein, the Executive acknowledges and agrees that
if he violates any of his covenants or agreements hereunder, the Corporation
shall be entitled to an accounting and repayment of all profits, compensation,
royalties, commissions, remuneration or benefits that the Executive directly or
indirectly shall have realized or may realize relating to, arising from or
connected with any such violations. This remedy shall be in addition to and not
in limitation of any injunctive relief or other right or remedy to which the
Corporation is or may be entitled at law, in equity or otherwise.

 
19.  
INDEMNIFICATION

 
19.1  
Subject to the requirements of the Act, the Corporation shall indemnify and save
harmless the Executive from and against any personal liability he incurs as a
result of performing his employment duties pursuant hereto, provided he acted
honestly and in good faith with a view to the best interests of the Corporation
(or an Affiliate of the Corporation, as the case may be) and, in the case of a
criminal or administrative action or proceeding that is enforced by a monetary
penalty, had reasonable grounds for believing his conduct was lawful, other than
any liability:

 

 
xiii

--------------------------------------------------------------------------------

 

(a)  
the Corporation is prohibited by law from assuming; or

 
(b)  
of the Executive to the Corporation or any Affiliate of the Corporation arising
from this Agreement or the Executive’s employment hereunder.

 
19.2  
The foregoing shall not be deemed exclusive of any other rights to which the
Executive may be entitled pursuant to the articles or by-laws of the
Corporation, any valid and lawful agreement, any vote of members or
disinterested directors, or otherwise, both as to action in his official
capacity and action in any other capacity while employed hereunder, provided the
total indemnity to the Executive shall in no event exceed his total cost or
liability.

 
19.3  
The Executive shall indemnify, defend and hold harmless the Corporation, all
Affiliates of the Corporation and their respective directors, officers, agents,
employees, independent contractors, advisors, Affiliates, successors and assigns
and those for whom it is or they or any of them are responsible at law against
and in respect of any and all claims, charges, taxes, penalties or demands that
may be made by the Canada Revenue Agency or other governing authority requiring
the Corporation or any Affiliate of the Corporation, to make payment in respect
of taxes payable by the Executive in excess of the taxes withheld by the
Corporation or any Affiliate of the Corporation.

 
19.4  
The Corporation shall purchase and maintain directors and officers liability
insurance for the period of the Executive’s employment and for that period of
time equal to the Non- Competition Period (as defined in Section 16.1) following
the termination of the Executive’s employment, which insurance shall be for the
benefit of the Executive with respect to any liability incurred by the Executive
in his capacity as an employee or officer of the Corporation, except where the
liability relates to the Executive’s failure to act honestly and in good faith
with a view to the best interests of the Corporation, and provided that such
insurance can be obtained by the Corporation on reasonable terms and for
reasonable premiums.

 
20.  
NOTICE

 
20.1  
Any notice or other communication required or permitted to be made under this
Agreement (“Notice”) shall be in writing and shall be deemed to have been
properly made if delivered personally or by prepaid courier, or sent by
registered mail, fax or other electronic means, addressed to the appropriate
party as follows:

 
(a)  
if to the Corporation:

 
Flint Energy Services Ltd.
Attention: Sean James


700, 300-5th Avenue S.W.
Calgary, Alberta
T2P 3C4
Canada
 
Tel:           (403) 218-7157
E-mail:                       JSean@flintenergy.com



 
xiv

--------------------------------------------------------------------------------

 

(b)  
if to the Executive:

 
Wayne Shaw
 
Office: 700, 300 - 5th Avenue S.W. Calgary, Alberta T2P 3C4
Home: 1123 Lake Placid Drive S.E. Calgary, Alberta T2J 5G7
Home Phone: (403) 695-4544
Office Phone: (403) 218-7114
Email: wshaw@flintenergy.com
 
20.2  
Every Notice shall be deemed to have been given and received on the date of
delivery if delivered personally, on the next Business Day following
transmission if sent by fax or other electronic means, and on the fifth Business
Day following the registered mailing thereof; provided that if there shall be,
prior to the deemed receipt of a Notice, a mail strike or other labour dispute
that might affect the delivery of such Notice by the mail, then such Notice
shall only be effective if delivered personally, or by fax or other electronic
means.

 
20.3  
Either Party may change its address for notice by sending notice of the change
of address to the other Party in the manner set forth above. Neither Party shall
prevent, hinder or delay, or attempt to prevent, hinder or delay the service on
that Party of a Notice.

 
21.  
GENERAL

 
21.1  
Entire Agreement and Modifications. The Parties confirm and agree that this
Agreement (including the recitals hereto) constitutes the entire and complete
agreement between them, superseding and replacing all previous written and all
previous, present and future oral communications, negotiations, representations,
understandings and agreements between the Parties with respect to the subject
matter hereof. This Agreement may not be modified except by agreement of both
Parties in writing.

 
21.2  
Governing Law. This Agreement and all modifications hereto shall, in all
respects, be subject to and interpreted, construed and enforced in accordance
with the laws of the province of Alberta and the laws of Canada applicable
therein. Each Party attorns to and accepts the exclusive jurisdiction of the
courts of Alberta for all purposes.

 
21.3  
Headings. Headings of the Sections hereof are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

 
21.4  
Extended Meanings. Words importing the singular number include the plural and
vice versa, words importing the masculine gender include the feminine and
neutral genders, the term “including” means “including, without limitation,” and
the terms “include” and “includes” have similar meanings, all as the context may
require. “Person” includes an individual, partnership, association, company,
body corporate, syndicate, society, trust, trustee, executor, administrator and
legal representative. Words such as “hereunder”, “hereto” and “herein” shall,
unless the context clearly indicates to the contrary, refer to the whole of this
Agreement and not to any particular section or part thereof. All references to
legislation are to such legislation as amended or substituted from time to time.
The word “dollar” and the symbol “$” indicate Canadian currency.

 

 
xv

--------------------------------------------------------------------------------

 

21.5  
Time of Day and Time. Except as otherwise expressly set forth herein, references
to time of day or date mean the local time or date in Alberta. Time is of the
essence to the performance of the Parties’ obligations under this Agreement.

 
21.6  
Severability. Should any provision of this Agreement be finally determined by a
court of competent jurisdiction to be illegal, void or otherwise unenforceable,
such provision shall be severed from the rest of this Agreement, and the rest of
this Agreement shall remain in full force and effect and be binding on the
Parties as though such provision had never been included.

 
21.7  
Waiver. No delay or omission by either Party to exercise any right, remedy or
power occurring on any non-compliance or default by the other Party with respect
to any of the terms or conditions of this Agreement shall impair any such right,
remedy or power or be construed to be a waiver thereof. The terms and conditions
of this Agreement may be waived only in writing and only by the Party entitled
to the benefit of the terms or conditions being waived. A waiver by either Party
of a breach of any of the covenants, conditions or agreements to be performed by
the other shall not be construed to be a waiver of any succeeding breach thereof
or of any other covenant, condition or agreement herein contained, whether or
not similar.

 
21.8  
Remedies Cumulative. All rights and remedies provided for in this Agreement
shall be cumulative and in addition to and not in lieu or limitation of any
other rights or remedies available to either Party at law, in equity or
otherwise. No single or partial exercise by a Party of any right or remedy
precludes or otherwise affects the exercise of the remainder or of any other
right or remedy to which that Party may be entitled.

 
21.9  
Assignment. The Parties shall not assign this Agreement without the written
consent of the other Party.

 
21.10  
Further Assurances. Each Party shall, from time to time and at all times,
promptly do all such further acts and execute and deliver all such further
documents and assurances as shall be reasonably required in order to perform and
carry out the terms of this Agreement.

 
21.11  
Survival. Any term, condition or provision hereof that requires fulfilment or
performance, or that is, by its nature, applicable after the termination or
expiry of this Agreement and the employment relationship created hereby,
including Articles 1, 5, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 21, shall
survive such termination or expiry and remain in full force and effect. The
termination of any provision of this Agreement shall not excuse a prior breach
of that provision.

 
21.12  
Enurement. This Agreement shall enure to the benefit of and be binding on the
Parties and their respective successors and assigns.

 
21.13  
Facsimile; Counterparts. This Agreement may be executed originally or by
facsimile and may be executed in counterparts, each of which when so executed
shall be deemed to be an original and both of which shall together constitute
one and the same instrument, which shall be sufficiently evidenced by either
such original counterpart.

 

 
xvi

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties acknowledge and agree they have read and
understand the terms of this Agreement and have had an opportunity to seek
independent legal advice prior to entering into this Agreement, and that they
have executed this Agreement with full force and effect on the Effective Date.
 



 
FLINT ENERGY SERVICES LTD.
           
Per:
       
Name:
     
Title:
           SIGNED, SEALED & DELIVERED in
the presence of:
              Witness   WAYNE SHAW                   Witness      

 
xvii

--------------------------------------------------------------------------------

 